Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Final Office Action in response to communication received on 11/13/2020. Claims 1, 3-10, 12-19, and 21-23 have been examined in this application.  
Response to Amendments 
2.	Applicant’s amendments to claims 1, 4, 6-10, 13, 15-19, and 22-23 are acknowledged.  Applicant’s cancellation of claims 2, 11, and 20 are acknowledged. 
Response to Arguments 
3.	On remarks pages 13-14, Applicant argues that the claims recite a practical application in view of the 2019 Revised Subject Matter Eligibility Guidance “2019 PEG”, in that the claims recite an improvement to existing technology and cites paragraphs 0016 -0021 of the specification as filed for support of this argument.  
	The Examiner has carefully reviewed the cited sections by Applicant, however the Examiner only finds the specification at the cited sections merely discuss why a user or merchant might like to use the system of the present application, not how the claims invention improves technology, for example the specification does not identify a technical problem and explain the details of an unconventional technical solution expressed in the claim or identifies technical improvements realized by the claim over the prior art.  In fact the cited sections 0016-0021 do not discuss the prior art at all (see 
In determining patent eligibility, examiners should consider whether the claim "purport(s) to improve the functioning of the computer itself" or "any other technology or technical field." Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 225, 110 USPQ2d 1976, 1984 (2014). This consideration has also been referred to as the search for a technological solution to a technological problem. See e.g., DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1257, 113 USPQ2d 1097, 1105 (Fed. Cir. 2014); Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300-01, 120 USPQ2d 1527, 1537 (Fed. Cir. 2016).
While improvements were evaluated in Alice Corp. as relevant to the search for an inventive concept (Step 2B), several decisions of the Federal Circuit have also evaluated this consideration when determining whether a claim was directed to an abstract idea (Step 2A). See, e.g., Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016); McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-16, 120 USPQ2d 1091, 1102-03 (Fed. Cir. 2016); Visual Memory, LLC v. NVIDIA Corp., 867 F.3d 1253, 1259-60, 123 USPQ2d 1712, 1717 (Fed. Cir. 2017). Thus, an examiner should evaluate whether a claim contains an improvement to the functioning of a computer or to any other technology or technical field at Step 2A Prong Two and Step 2B, as well as when considering whether the claim has such self-evident eligibility that it qualifies for the streamlined analysis. See MPEP § 2106.04(d)(1) for more information about evaluating improvements in Step 2A Prong Two, and MPEP § 2106.07(b) for more information about improvements in the streamlined analysis context.
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016).
After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359 (patent owner argued that the claimed email filtering system improved technology by shrinking the protection gap and mooting the volume problem, but the court disagreed because the claims themselves did not have any limitations that addressed these issues). That is, the claim must include the components or steps of the invention that provide the improvement described in the specification. However, the claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel"). The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification). In making this determination, it is critical that examiners look at the claim "as a whole," in other words, the claim should be evaluated "as an ordered combination, without ignoring the requirements of the individual steps." When performing this evaluation, examiners should be "careful to avoid oversimplifying the claims" by looking at them generally and failing to account for the specific requirements of the claims. McRO, 837 F.3d at 1313, 120 USPQ2d at 1100.
McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. In this respect, the improvement consideration overlaps with other considerations, specifically the particular machine consideration (see MPEP § 2106.05 (b)), and the mere instructions to apply an exception consideration (see MPEP § 2106.05 (f)). Thus, evaluation of those other considerations may assist examiners in making a determination of whether a claim satisfies the improvement consideration.
It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.
During examination, the examiner should analyze the "improvements" consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement. Generally, examiners are not expected to make a qualitative judgement on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 CFR 1.132  must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification. See, e.g. MPEP § 716.09 on 37 CFR 1.132  practice with respect to rejections under 35 U.S.C. 112(a). For example, in response to a rejection under 35 U.S.C. 101, an applicant could submit a declaration under § 1.132  providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.
	It is noted that MPEP 2106.05(a) is the corresponding MPEP section referenced in the October 2019 Update: Subject Matter Eligibility pages 12-13.
	October 2019 Update: Subject Matter Eligibility page 13 states the following (cited herein): 
	Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management Ltd. v. CellzDirect, Inc., in which the court noted that a claimed process for preserving hepatocytes could be eligible as an improvement to technology because the claim achieved a new and improved way for preserving hepatocyte cells for later use, even though the claim is based on the discovery of something natural.71 Notably, the court did not distinguish between the types of technology when determining that the invention improved technology. However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.72 Note, there is no requirement Diehr), or by the additional element(s) in combination with the recited judicial exception (as in Finjan).73 Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.

	From the above, instead the argued sections of paragraphs 0016-0021 of the specification are like the Trading Technologies lnt'l v. IBG LLC example above in the October 2019 PEG update in that the cited sections discuss improvements to the business process of providing variable referral fee from one entity to another (e.g. an improvement to the judicial exception itself) not an improvement to computers to technology, in that the user is merely provided more information to facilitate the referral(see Applicant's specification at paragraph 0021 cited herein: Likewise, apart from enrolling in the system, cardholders need not do anything but use their payment cards as they normally would. When cardholders make a payment-by-card transaction with a participating merchant, they beneficially receive specific notice of other participating merchants and available offers in the geofenced area that may be of specific interest to them. When such notices are received directly with a mobile device of the cardholder (e.g., a smartphone), and even more specifically when such notices are received as a notification via a digital wallet service on the mobile device, cardholders may conveniently take advantage of special offers in a coupon-less manner with great convenience while simultaneously being advised and educated of other merchants and their locations that may otherwise have been unknown until the notice was received. Especially for cardholders that are unfamiliar with the goefenced area that they happen to be in, the cardholder experience may be considerably enhanced, with the participating merchants and inventive offer generated by the system of the disclosure operatively providing a guided experience between different participating merchants and respective locations that are geographically proximate to one another) not an improvement to computers or technology.
	
	Therefore based on the above the Examiner respectfully disagrees. 
	Further it is noted with respect to Applicant’s arguments regarding the claims reciting the additional elements of a digital wallet (see Remarks page 14), this element as recited in the claims merely recite limitations that are not indicative of integration into a practical application or significantly more as detailed in the 101 rejection below. 
4.	 Applicant’s arguments on pages 14-15 are acknowledged, here Applicant argues that the claims recite a technical improvement based on information is provided in real time as claimed or more specifically as recited in remarks page 15 “an affiliate incentive offer is not provided later in time.”  The Examiner respectfully disagrees.  Merely providing information like coupons in real time rather than at some later date, merely recites data gathering of information under the practical application step and either (1) automating mental tasks or (2) receiving or transmitting data over a network, e.g. using the Internet to gather data under the significantly more step as detailed in the Office Action below. 
5.	Applicant argues “ These additional elements integrate with, and improve, the conventional payment by- card network and digital wallet system, thereby eliminating the need for another separate system to track offers and redemptions and calculate referral fees after the fact” on remarks page 16.  As detailed in section 3, above this analysis of the prior art is not discussed in Applicant’s specification, therefore this appears to be mere opinion of the Applicant not supported by the specification, therefore the Examiner does not find that this improves technology as detailed in section 3 above.  Further regardless 
6.	On pages 17-18 of Remarks, Applicant argues the claims are similar to the findings in BASCOM in that “Claim 1 recites "significantly more" because it contravenes the conventional arrangement of functionality for tracking incentive offers and redemptions and calculating referral fees. More specifically, this task is moved from a separate dedicated reward or coupon tracking system to a payment-by-card interchange network and digital wallet application already in regular use by the user, where both incentive-triggering transactions and redemption transactions can be identified and given effect in real time, thereby providing an advantage by avoiding the expense and time lag inherent in having to forward the relevant transaction information separately to another system,.” The Examiner has carefully considered Applicant’s arguments however the Examiner respectfully disagrees. 
	The USPTO Memorandum dated 11/2/2016 Recent Subject Matter Eligibility
Decisions states the following with respect to BASCOM (cited herein):
	BASCOM: In BASCOM, the Federal Circuit vacated a judgment of ineligibility because the district court failed to properly perform the second step of the Mayo/Alice framework (Step 2B of the USPTO's SME guidance) when analyzing a claimed system for filtering content retrieved from an Internet computer network. The BASCOM court agreed that the additional elements were generic computer, network, and Internet components that did not amount to significantly more when considered individually, but explained that the district court erred by failing to recognize that when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user (note that the term "inventive concept" is often used by the courts to describe additional element(s) that amount to significantly more than a judicial exception).
	Notable Point from BASCOM: In Step 2B of the USPTO's SME guidance, examiners should consider the additional elements in combination, as well as individually, when determining whether a claim as a whole amounts to significantly more, as this may be found in the nonconventional and nongeneric arrangement of known, conventional elements. See also the discussion of evaluating combinations of additional elements in the May 4, 2016 Memorandum (in Section Il.B), and the July 2015 Update (in Section I).

	From the above, BASCOM was found eligible based on the non-conventional and non-generic arrangement of the additional elements.
	While the Examiner understands Applicant's argument the Examiner respectfully disagrees. It is first noted as discussed in section 3 above, this "improvement" or "nonconventional and non-generic arrangement of the additional elements" is not
reflected in Applicant's specification.
	Further, the Examiner respectfully disagrees that the digital wallet application is already in regular use by the user as argued by Applicant since as recited in the claims the user has to enroll to be part of the system (see claims 1 and 5 as amended). The Examiner further disagrees that providing information in real time is nonconventional or nongeneric as detailed in section 4 above. And finally, the Examiner respectfully disagrees with Applicant’s arguments ( see Remarks page 18 “this task is moved from a separate dedicated reward or coupon tracking system to a payment-by-card interchange network” and “ thereby providing an advantage by avoiding the expense and time lag inherent in having to forward the relevant transaction information separately to another system “) and that it is nongeneric and nonconventional arrangement of elements as in BASCOM, to save money and time by instead of processing information “offsite” or with another vendor processing information “in house”.   	For example with respect to general human activities, if you have someone else do your work it costs you money and you are also at their timeline for when they complete the task (e.g. they could be really quick at getting the task back to you or take forever in that you experience time lag, they also could be so efficient at doing the task it is cheaper for them to do it than you or it could be luxury where you accept you are paying a premium).  You decide what is most important to you (maybe based on past experiences or 
7.	On pages 17-18 of Remarks, Applicant argues the claims are similar to the findings in BASCOM in that “Specifically, Applicant respectfully submits that conventional advertisement and payment processing systems excludes an integrated database of geofencing data, and that the addition of such a database to the present system represents an additional contravention of "the conventional arrangement of functions" of similar systems. This re-location of essential functionality to provide an advantage in performance is precisely analogous to the reasoning in BASCOM.” The Examiner has carefully considered Applicant’s arguments however the Examiner respectfully disagrees. 
	The USPTO Memorandum dated 11/2/2016 Recent Subject Matter Eligibility
Decisions states the following with respect to BASCOM (cited herein):
	BASCOM: In BASCOM, the Federal Circuit vacated a judgment of ineligibility because the district court failed to properly perform the second step of the Mayo/Alice framework (Step 2B of the USPTO's SME guidance) when analyzing a claimed system for filtering content retrieved from an Internet computer network. The BASCOM court agreed that the additional elements were generic computer, network, and Internet components that did not amount to significantly more when considered individually, but explained that the district court erred by failing to recognize that when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user (note that the term "inventive concept" is often used by the courts to describe additional element(s) that amount to significantly more than a judicial exception).
	Notable Point from BASCOM: In Step 2B of the USPTO's SME guidance, examiners should consider the additional elements in combination, as well as individually, when determining whether a claim as a whole amounts to significantly more, as this may be found in the nonconventional and nongeneric arrangement of known, conventional elements. See also the discussion of evaluating combinations of additional elements in the May 4, 2016 Memorandum (in Section Il.B), and the July 2015 Update (in Section I).

	From the above, BASCOM was found eligible based on the non-conventional and non-generic arrangement of the additional elements.

reflected in Applicant's specification.
	Further the Examiner finds this limitation as amended in the claims to merely recite with respect to additional computer elements storing gathered information in a memory like a database that is used or retrieved to perform the abstract idea, as discussed in the 101 rejection below.  Applicant does not recite a specific way in which the geofenced data is gathered or determined by for example a computer that would require additional analysis under the practical application or significantly more step, rather all that is required with respect to a computer performing an operation, e.g. a database, is storing and retrieving data regardless of what the actual data is, geofence data or otherwise. 
	This limitation merely recites (1) Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)) and (2)  Adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(9)) Specifically as recited in the claims: mere data gathering in conjunction with the abstract idea, as detailed with respect to the practical application step in the 101 rejection below.  Reconsidering this data gathering under the practical application it merely recites : (a) receiving or transmitting data over a network, e.g. using the Internet to gather data and (b) storing and retrieving information from memory (see claims 1, 10, and 19). 
	Therefore the Examiner respectfully disagrees. 

Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10. 	Claims 1, 3-10, 12-19, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	The claim(s) recite(s) providing a variable referral fee from one entity to another. The idea of providing a variable referral fee from one entity to another is commercial or legal interaction, which is a certain method of organizing human activity ("According to the 2019 PEG, "commercial interactions" or "legal interactions" include subject matter relating to agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations" (see October 2019 Update Subject Matter Eligibility page 5)). Commercial or legal interactions are in the groupings of abstract ideas (under certain methods of organizing human activity) and hence the claims include an abstract idea.
	This judicial exception is not integrated into a practical application because the claims merely include limitations that are not indicative of integration into a practical application in that the claims merely recite:
	(1) Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Specifically as recited in the claims:
	(i) merely uses a computer as a tool to perform an abstract idea
	(a) an electronic payment card processing system comprising: at least one host computing device comprising at least one processor in communication with a memory device and a multi-party 
	(b) wherein the at least one host computing device is further configured to/ wherein the host computing device is further configured to(see claim 3-8)
	( c) the method implemented by at least one host computing device including at least one processor in communication with a memory device and a multiparty payment processing network for processing payment-by-card transactions, the method comprising (see claim 10)
	(d) from a digital wallet application executing on a mobile computing device of a cardholder / to the digital wallet application executing on the mobile computing device (see claims 1,8, 10, 17, 19, and 23 )
	(e) in a database/in the database/from the database (see claims 1, 10, and 19)
	And (f) from a merchant portal executing on respective merchant computing devices (See claims 1, 10, and 19) 
	(ii) mere instructions to implement an abstract idea on a computer
	(a) a non-transitory computer readable medium that includes computer executable instructions for notifying a card holder of a location-based affiliate merchant offer when making a payment card transaction with an enrolled merchant, wherein when executed by at least one host computing device having at least one processor in communication with a memory device and a multi-party payment processing system, the computer executable instructions cause the at least one host computing device to (see claim 19)
	(b) the computer executable instructions further causing the at least one host computing device to: (see claim 21-23)
	(2) Adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(9)). Specifically as recited in the claims: mere data gathering in conjunction with the abstract idea (see claims 1, 3-10, 12-19, and 21-23)
	(3) Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Generally linking the use of the judicial 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely include limitations that are not indicative of significantly more (inventive concept) in that the claims merely recite:
	(1) Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2106.05(d) and Berkherimer Memo). Specifically as recited in the claims:
	(a) automating mental tasks (see claims 1, 3-10, 12-19, and 21-23)(see July 2015 Update: Subject Matter Eligibility pages 7 and 11, note from page 11 See Benson, 409 U.S. at 65-67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375)
	(b) geofencing an area (see claims 1, 6, 10, 15, and 19)
	- Morgan et al. (United States Patent Application Publication Number: US
2013/0325640) paragraph 0084 "In various embodiments, a location may be ascertained by system 300 based upon a global positioning system ("GPS") built into the consumer's web client
302 and/or by way of any of a variety of other techniques which are known in the art (e.g., location based positioning systems such as correlation of a web client's 302 received signal at one or more cellular base stations, gee-fencing, proximity to Wi-Fi and/or another wireless network connection, and/or the like)."
	- Abramson et al. (United States Patent Application Publication Number: US
2013/0344859) paragraph 0252 "Specifically, in certain implementations, the location of the mobile device can be determined as being within a defined area or areas, such as within the grounds of a school, using techniques known as geofencing, as are known to those of ordinary skill in the art"
	- Silverman (United States Patent Application Publication Number: US 2014/297001) paragraph 0051 "This methodology is also known as geofencing and is well known in the art. Other methodologies and technologies that enable detection of the presence of a user within a given area can be used by the present invention"
Kats et al. (United States Patent Application Publication Number: US
2016/0323442) paragraph O 110 "At a step 2302 the location of the recipient's device may be detected at a location, such as defined by a geofence (or otherwise detected at a location according to various location systems known to those of skill in the art of mobile telecommunications"
	(c) digital wallets (see claims 1, 8-10, 17-19, and 23)
	- Darby(United States Patent Application Publication Number: US
2003/0013438) paragraph 0034 "In additional to "electronic wallets" and other payment agents well known in the art, the Pocket Part can provide additional security for financial transactions and for other transactions involving disclosures of personal information"
	- Vilgoren et al. (United States Patent Application Publication Number: US
2014/0108233) paragraph 0025 "Purchase-payment engine 2114 performs payment and purchase transactions to payment cards, checking accounts, electronic wallets or other financial accounts known in the art"
	- Raja (United States Patent Application Publication Number: US 2015/0039492) paragraph 0017 "It is further understood that payment cards, as described herein, may also include an electronic wallet, Radio Frequency Identifier (RFID) device, cloud based payment device, mobile phone, Near Field Communication (NFC) enabled device, or any other electronic payment device known in the art"
	- Giles (United States Patent Application Publication Number: US
2015/0227937) paragraph 0034 "An electronic wallet 2112 is a structure that enables electronic forms of payment, such as contactless or near-field communication (NFC) payment, and may be associated with any electronic form of payment known in the art, such as credit cards, debit cards, pre-paid cards, charge cards, electronic checks, electronic funds transfers, or any other form of electronic payment known in the art"

	(d) receiving or transmitting data over a network, e.g. using the Internet to gather data (see claims 1, 3, 10, 12, 19, and 21) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto, LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, ·1745 (Fed, Cir. 2016) (using a telephone for image transmission); Of P Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 20i 5) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 20i 4) (computer receives and sends information over a network); but see DOR Holdings, LLC v. Hotels.com, LF, 773 F.3d 1245, 1258, 11 3 USPQ2d 1097, 1106 (Fed, Cir 2014) ("Unlike the claim s in Uftramercial, the claims at issue here specify how interactions wiH1 t11e Internet are manipulated to yield a desired result--a result that overrides the routine and conventional sequence of events ordinarily triggered by the dick of a hyperlink." (emphasis added)). 
	And (e) storing and retrieving information from memory (see claims 1, 10, and 19)(see  MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019] cited herein: Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). 
	Examiner's note: as detailed above the Examiner has reconsidered the previously concluded insignificant extrasolution activity in the practical application step under the significantly more (inventive concept step) however, the examiner finds the limitations to be no more than simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception as detailed in the Office Action above.
Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1, 3-10, 12-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Brock et al. (United States Patent Number: US 10,949,888) further in view of Jones et al. (United States Patent Application Publication Number: US 2011/0040756).
	As per claim 1, Brock teaches An electronic payment card processing system comprising: (see abstract, column 3 lines 27-30, and Figure 1. 
	Abstract, note: Technology is disclosed for facilitating generation and processing of a customized promotion based on a set of factors. In some embodiments, the disclosed technology enables a particular merchant to incentivize customer business (e.g., increase customer traffic to a physical merchant location) by offering a customized promotion for placement in a receipt of a transaction with another merchant. The customized promotion, which decreases incrementally in value over time, is generated specifically for a product and/or service offered by the particular merchant. The product and/or service associated with the promotion correlates to a set of factors, including, among others, the customer's spending trend, thereby increasing the likelihood that the customer would redeem the promotion with the particular merchant in a second transaction. In some embodiments, a portion of the payment in the second transaction is distributed to the other merchant, thereby enabling both merchants to benefit from the placement of the promotion; column 5 lines 27-30, note: A payment card is a specific type of payment object. Other types of payment objects, such as a proxy card or a mobile payment application, can be utilized with the disclosed technology; and Figure 1, note: promotion system). 
at least one host computing device comprising at least one processor in communication with a memory device and a multi-party payment processing network for processing payment-by-card transactions, wherein the at least one host computing device is configured to: (see Figure 1, column 20 lines 1-12, and column 21 lines 15-30.
	Figure 1, note: multiple merchants in the system; column 20 lines 1-12, note: FIG. 6 is a high-level block diagram illustrating an example of a computer system 600 that can represent any of the devices described above, such as the electronic device
104 and the promotion system 110. In alternative embodiments, the computer system operates as a standalone device or can be connected ( e.g., networked) to other computer systems. In a networked deployment, the computer system can operate in the capacity of a server or a client computer in a client-server network environment, or as a peer computer in a peer-to-peer ( or distributed) network environment. The computer 
As used herein, a "computer-readable medium" or  "machine-readable medium" includes any mechanism that can store information in a form accessible by a machine (i.e., a machine may be, for example, a computer, network device, cellular phone, personal digital assistant (PDA), manufacturing tool, any device with one or more processors, etc.).  For example, a machine-accessible medium includes recordable/ non-recordable media ( e.g., read-only memory (ROM), random access memory (RAM), magnetic disk storage media, optical storage media; flash memory devices, nonvolatile (NV) storage, etc.).
	receive, from a digital wallet application executing on a mobile computing device of a cardholder, consent from the cardholder to enroll in an incentive service: (see Column 7 lines 55- column 8 line 14 and column 17 lines 44-47. 
	Column 7 lines 55- column 8 line 14, note: In some embodiments, the promotion system can identify all other past purchases of the customer 103 by using the payment card number of the payment card 106. According to such embodiments, the customer 103 is required to have an account with the promotion system 110 ("promotion service account") before the promotion system 110 can identify the past purchases In some embodiments, the promotion service account is created by the customer 103 going 
	store, in response to the received consent, cardholder data in a database: (see column 10 lines 19-28, note: In the embodiment illustrated in FIG. 2, the promotion system 200 also includes a user account database 204, a financial account database 206, and a transaction history database 208, all of which operate as storage for various data utilized by the promotion system 200 in facilitating the generation and processing of promotions ( e.g., data associated with a set of factors that are correlated to determine the what, when, where, and how to generate the promotion). Other configurations are also possible in other embodiments). 
	receive, from a merchant portal executing on respective merchant computing devices, respective affiliate agreement information from a plurality of merchants to enroll the plurality of merchants in the incentive service: (see column 13 lines 23-58 and column 21 lines 5-15.
	Column 13 lines 23-58, note: At block 302 of FIG. 3, the promotion system establishes a relationship between multiple merchants for the generation and processing of promotions ("promotion relationship"). The established relationship can be, for example, one factor of a set of factors considered by the promotion system when generating the promotion. In some embodiments, the promotion system provides an interface that allows different merchants to connect with one another to establish the promotion relationships. In some embodiments, the different merchants can choose to establish the promotion relationships between specific merchants with merchant locations that are geographically proximate ( e.g., two franchise merchants with stores that are located in the same downtown  area). In some embodiments, the promotion system can identify potential merchants to establish the relationships as recommendations displayed ( e.g., via the interface) to the different merchants ( e.g., to select and establish a promotion relationship). The potential other merchants can be geographically proximate merchants or those located in a different geographical area, but may, for example, offer services and/or goods that are complementary to the particular merchant. In some embodiments, the promotion system provides an interface that allows a particular merchant to register with the promotion system to establish a promotion relationship with any merchant(s). That is, in such embodiments, the particular merchant simply signs up to be a part of the promotion program, facilitated by 
	store, in response to the received respective affiliate information agreements, respective merchant data and predetermined geofenced areas for each of the plurality of merchants in a database; (see column 10 lines 19-28, column 13 lines 25-44, and column 5 lines 43- column 6 lines 21.
	Column 10 lines 19-28, note: In the embodiment illustrated in FIG. 2, the promotion system 200 also includes a user account database 204, a financial account database 206, and a transaction history database 208, all of which operate as storage for various data utilized by the promotion system 200 in facilitating the generation and processing of promotions (e.g., data associated with a set of factors that are correlated to determine the what, when, where, and how to generate the promotion). Other 
110 can then correlate various data associated with one or more factors in a set of factors to decide the "what, when, where, and how" for generating the promotion. The set of factors can include, for example, a spending trend, a predetermined distance within a geographical location (e.g., within a 5 mile radius), a specified low-customer-
In some embodiments, the particular merchant can request, or specify, promotion criteria to be taken into consideration by the promotion system 110 for generating the promotion. For example, the particular merchant can specify the target customer demographics desired by the particular merchant (e.g., teenagers, males between 22-30, working professionals, shoe aficionados, etc.), the target item(s) that the particular merchant is willing to offer a promotion, the promotional value, the specified time of low customer volume ( e.g., unusually slow traffic between the hours of 10 AM and 2 PM), the target merchant location (e.g., a merchant has different coffee shop locations). The promotion system 110 can then correlate various data associated with the promotion criteria to decide the "what, when, where, and how" for generating the promotion. In some embodiments, the promotion system 110 incorporates the promotion criteria received from all merchants in the set of selected merchants as factors in its own set of factors to generate the promotion). 
receive, in real time and from the multi-party payment processing network, a plurality of payment-by-card transactions, wherein the plurality of payment-by-card transactions are initiated from a plurality of geographic locations; (see column 5 lines 10-14, column 4 lines 7-12, column 4 lines 26-29, and column 9 lines 21-32.
	Column 5 lines 10-14, note: The promotion system 110 enables a promotion service to 10 offer a set of selected merchants the capability to place customized promotions, as an advertisement means for their businesses, in transaction receipts of customers of other merchants.; column 4 line 7-12, note: Although the example use case provided above uses a payment card number of a customer's payment card as an identifier according to the embodiment described above, in other embodiments, an identifier other than the payment card number may be used to determine the spending trend of the customer; column 4 lines 26-29, note: A payment card is a specific type of payment object. Other types of payment objects, such as a proxy card or a mobile payment application, can be utilized with the disclosed technology; column 9 lines 21-32, note: Once the promotion system 110 has analyzed the data associated with the set of factors, the promotion system 110 selects a second merchant, e.g., second merchant 102A based on the analysis. The promotion system 110 then generates a promotion 124A that promotes the second merchant, where the promotion 124A can be used in a transaction with the second merchant. In particular, the promotion system 110 generates a receipt 123 for the first purchase transaction 121 and includes the generated promotion 124A in that receipt 123 for the customer 103. The receipt 123 can be in a paper form or an electronic form (e.g., email or mobile application). In some embodiments, the promotion 124A is generated to be included in a message other than 
identify, in real time, from the plurality of payment-by-card transactions using the cardholder data and the merchant data from a database, a first payment-by-card transaction, wherein first payment-by-card transaction was initiated between the enrolled cardholder and a first enrolled merchant of the plurality of merchants; determine, from a database, the respective predetermined geofenced area corresponding to the first enrolled merchant; identify, from a database and in real time for the first payment-by-card transaction, at least one affiliated merchant of the first enrolled merchant, wherein the at least one affiliated merchant is located in the predetermined geofenced area of the first enrolled merchant areas; send, in real time and in response to identifying the at least one affiliated merchant, an affiliate incentive offer for the at least one affiliated merchant to the digital wallet application executing on the mobile computing device of the enrolled cardholder; (see column 9 lines 21-32 and column 2 lines 29-64. 
	Column 9 lines 21-32, note: Once the promotion system 110 has analyzed the data associated with the set of factors, the promotion system 110 selects a second merchant, e.g., second merchant 102A based on the analysis. The promotion system 110 then generates a promotion 124A that promotes the second merchant, where the promotion 124A can be used in a transaction with the second merchant. In particular, the promotion system 110 generates a receipt 123 for the first purchase transaction 121 and includes the generated promotion 124A in that receipt 123 for the customer 103. The receipt 123 can be in a paper form or an electronic form (e.g., email or mobile application). In some embodiments, the promotion 124A is generated to be included in a 
with the customer, such as the payment card number of the card used in the first transaction. The promotion system further identifies a time ("timestamp") at which the first transaction occurs. Using the payment card number, the promotion system identifies all other past purchases of the customer. The promotion system correlates these past purchases with the current purchase item based on the timestamp to determine the customer's spending trend. For example, the promotion system determines that on Sunday mornings, the customer typically purchases flowers after purchasing coffee. Once the promotion system has identified the spending trend, it selects, from a specified group of merchants, a second merchant that (a) is located within a specified distance from the geographical location of the first merchant location and (b) provides products and/or services correlating to the spending trend of the customer. The promotion system then generates a promotion for that second merchant and includes that promotion in a receipt for the first transaction.
The receipt can be in a paper form or an electronic form (e.g., email or mobile application). The promotion system forwards the receipt with the promotion to the customer at the first merchant location (e.g., coffee shop location) to incentivize a visit to the second merchant location (e.g., flower shop location two blocks away). The promotion can be specific to a product or service offered by the second merchant (e.g., 20% off sunflowers) or it can be specific to just the second merchant (e.g., 20% off 
	identify a second payment-by-card transaction processed over the multi-party payment processing network between the enrolled cardholder and the at least one affiliated merchant; and	dynamically determine, in response to identifying the second payment-by-card transaction, an affiliate fee payable from the at least one affiliated merchant to the first enrolled merchant (see column 3 lines 54-61 and column 16 lines 53-57.
	Column 3 lines 54-61, note: In some embodiments, the promotion system can further determine a portion of the payment for a purchase made at the second merchant location in response to a promotion, and distribute that portion to the first merchant, e.g., as a business practice that benefits both merchants. The promotion system, in exchange, can receive a facilitation fee from both the first and second merchants for generating and processing the promotion; and column 16 lines 53-57, note: In particular, the promotion system can facilitate all transactions that take place on POS devices of various merchants ( e.g., merchants that render different products and/or services from one another), in exchange for a service fee from the respective merchant(s)). 
	While Brock clearly teaches storing the information for performing the credit card implemented coupon referral system in databases (see column 10 lines 12-27), Brock does not expressly teach that all this information could be combined into one database. 

	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Brock with the aforementioned teachings from Jones with the motivation of performing a common computer element of data may be stored in one or more multiple databases (see Jones paragraph 0047), when storing the information to be used in performing the credit card coupon referral method is known (see Brock column 10 lines 12-27). 
As per claim 3, Brock teaches 
	wherein the at least one host computing device is further configured to process the affiliate fee over the multiparty payment processing network (see column 3 lines 54-61 and column 16 lines 53-57.
	Column 3 lines 54-61, note: In some embodiments, the promotion system can further determine a portion of the payment for a purchase made at the second merchant location in response to a promotion, and distribute that portion to the first merchant, e.g., as a business practice that benefits both merchants. The promotion system, in exchange, can receive a facilitation fee from both the first and second merchants for generating and processing the promotion; and column 16 lines 53-57, note: In 
As per claim 4, Brock teaches
wherein the at least one host computing device is further configured to dynamically determine the affiliate fee based on at least one of: i) a time interval between the first payment-by-card transaction and the second payment-by-card transaction, wherein a longer time interval results in a reduction of the affiliate fee, ii)    a geographic distance between the first enrolled merchant and the at least one affiliated merchant, wherein a larger geographic distance results in a reduction of the affiliate fee, or iii)     a first market segment of the first payment-by-card transaction and a second market segment of and the second payment-by-card transaction, wherein if the first market segment is the same as the second market segment the affiliate fee is reduced (see column 18 lines 49-64 and column 3 lines 54-61.
	Column 18 lines 49-64, note: In some embodiments, the promotion system identifies a 50 timestamp of the second transaction in order to determine the promotional value of the promotion. In such embodiments, the promotion is configured to decrease incrementally in promotional value in accordance with the passage of time. For example, the 10% can decrease to 5% if redeemed 55 more than 2 hours after the first transaction, and can decrease to 0% if more than 3 hours (i.e., "expired"). Such incremental decrease in value provides an incentive for the customer to visit the second merchant as soon as possible in order to enjoy the full promotional value. The 
Examiner’s note: only one of the alternatives required by the claims.  Referral fees are in response to redeemed promotions, promotions expire after for example 3 hours as discussed above, therefore the referrer gets a reduction of the fee to zero.  
As per claim 5, Brock teaches
	wherein the at least one host computing device is further configured to: enroll cardholders; (see Column 7 lines 55- column 8 line 14 and column 17 lines 44-47. 
	Column 7 lines 55- column 8 line 14, note: In some embodiments, the promotion system can identify all other past purchases of the customer 103 by using the payment card number of the payment card 106. According to such embodiments, the customer 103 is required to have an account with the promotion system 110 ("promotion service account") before the promotion system 110 can identify the past purchases In some 
	enroll merchants; and accept dynamic affiliate merchant fee parameters (see column 13 lines 23-58, column 21 lines 5-15, and column 6 lines 31-52.
	Column 13 lines 23-58, note: At block 302 of FIG. 3, the promotion system establishes a relationship between multiple merchants for the generation and processing of promotions ("promotion relationship"). The established relationship can be, for example, one factor of a set of factors considered by the promotion system when generating the promotion. In some embodiments, the promotion system provides an 
Merchant B with $50 purchase at Merchant A."). 
As per claim 6, Brock teaches
	wherein the at least one host computing device is further configured to: retrieve dynamic affiliate merchant fee parameters within a predetermined geofenced area around a location of the first enrolled merchant (see column 2 lines 43-64, note: In some embodiments, the promotion system determines the spending trend by identifying the specific purchase in the first transaction (e.g., coffee) and an identifier associated with the customer, such as the payment card number of the card used in the first transaction. The promotion system further identifies a time ("timestamp") at which the first transaction occurs. Using the payment card number, the promotion system identifies all other past purchases of the customer. The promotion system correlates these past purchases with the current purchase item based on the timestamp to determine the customer's spending trend. For example, the promotion system determines that on Sunday mornings, the customer typically purchases flowers after purchasing coffee. Once the promotion system has identified the spending trend, it selects, from a specified group of merchants, a second merchant that (a) is located within a specified distance from the geographical location of the first merchant location and (b) provides products and/or services correlating to the spending trend of the customer. The promotion system then generates a promotion for that second merchant and includes that promotion in a receipt for the first transaction. The receipt can be in a paper form or an electronic form (e.g., email or mobile application). The promotion system forwards the receipt with the promotion to the customer at the first merchant location (e.g., coffee shop location) to incentivize a visit to the second merchant location (e.g., flower shop location two blocks away). The promotion can be specific to a product or service offered by the second merchant (e.g., 20% off sunflowers) or it can be specific to just the 
As per claim 7, Brock teaches
wherein the at least one host computing device is further configured to: determine a location of the enrolled cardholder: and select a location-based affiliate incentive offer to send as the affiliate incentive offer for the at least one affiliated merchant to the enrolled cardholder (see column 2 lines 43-64 and column 4 lines 54-61
	Column 2 lines 43-64, note: In some embodiments, the promotion system determines  the spending trend by identifying the specific purchase in the first transaction (e.g., coffee) and an identifier associated with the customer, such as the payment card number of the card used in the first transaction. The promotion system further identifies a time ("timestamp") at which the first transaction occurs. Using the payment card number, the promotion system identifies all other past purchases of the customer. The promotion system correlates these past purchases with the current purchase item based on the timestamp to determine the customer's spending trend. For example, the promotion system determines that on Sunday mornings, the customer typically purchases flowers after purchasing coffee. Once the promotion system has identified the spending trend, it selects, from a specified group of merchants, a second merchant that (a) is located within a specified distance from the geographical location of the first merchant location and (b) provides products and/or services correlating to the 
As per claim 8, Brock teaches
wherein the at least one host computing device is further configured to send the affiliate incentive offer to the digital wallet application executing on the mobile computing device at the determined location of the enrolled cardholder while the enrolled cardholder is located at the determined location (see column 4 lines 46-57, column 8 lines 15-39, and column 17 lines 37-47. 

50 factors can include, for example, a geographical location, a spending trend, and promotion criteria associated with a selected set of customers. As illustrated, the process 100 includes a first merchant 101 at a first location 120, a second merchant 102 at a second location 130, a customer 103 at the 55 first location 120, an electronic device 104 at the first location, and a promotion system 110. Other examples and/or configurations are also possible; column 8 lines 15-39, note: Once the promotion system 110 has identified the spending trend, it selects a geographically proximate merchant that provides products and/or services correlated to the spending trend of the customer 103. In some embodiments, the promotion system 110 first identifies all geographically proximate merchants, such as merchants 102A-102N ( where A is an integer of" l" and N is an integer greater than 1 ). The promotion system 110 can then filter the list of available merchants 102A-102N based on varying factors associated with the geographical location, the spending trend, or a combination thereof.
In some embodiments, the promotion system 110 filters the list of available merchants based on a predetermined distance of the geographical location. The predetermined distance can be another factor in the set of factors utilized by the promotion system 110 to generate the promotion, where the predetermined can be specified by a merchant or by an administrator of the promotion system 110. For example, merchants located outside of a "5-mi radius" of the first merchant location 120 are filtered out from the list of available merchants. In another example, only merchants within "l city block" in each 
As per claim 9, Brock teaches
wherein the affiliate incentive offer comprises a notification message presented to the cardholder via the digital wallet application (see column 4 lines 46-57, column 8 lines 15-39, and column 17 lines 37-47. 
	Column 4 lines 46-57, note: FIG. 1 is a flow diagram illustrating a process 100 for facilitating the generation and processing of a customized promotion based on a set of one or more factors to incentivize customer business between multiple merchants. The
50 factors can include, for example, a geographical location, a spending trend, and promotion criteria associated with a selected set of customers. As illustrated, the process 100 includes a first merchant 101 at a first location 120, a second merchant 102 at a second location 130, a customer 103 at the 55 first location 120, an electronic device 104 at the first location, and a promotion system 110. Other examples and/or 
In some embodiments, the promotion system 110 filters the list of available merchants based on a predetermined distance of the geographical location. The predetermined distance can be another factor in the set of factors utilized by the promotion system 110 to generate the promotion, where the predetermined can be specified by a merchant or by an administrator of the promotion system 110. For example, merchants located outside of a "5-mi radius" of the first merchant location 120 are filtered out from the list of available merchants. In another example, only merchants within "l city block" in each direction of the first merchant location 120 is selected. The filtered list of merchants, or selected set of merchants, is then utilized by the promotion system 110 in the generation of the promotion; and column 17 lines 37-47, note: The promotion system can transmit the receipt to the customer. In one example, the promotion system sends an email (with the receipt for the first transaction) to the customer (e.g., the customer's mobile device). In another example, the promotion system transmits the receipt to the first merchant's POS device (e.g., mobile application installed on the POS device) so that the first merchant can print the receipt for the customer. In yet another example, the 
As per claim 10, Brock teaches A method for electronically notifying a cardholder of a location-based affiliate merchant offer when making a payment card transaction with an enrolled merchant, the method implemented by at least one host computing device including at least one processor in communication with a memory device and a multi-party payment processing network for processing payment-by-card transactions, the method comprising: (see Figure 1, column 20 lines 1-12, and column 21 lines 15-30.
	Figure 1, note: multiple merchants in the system; column 20 lines 1-12, note: FIG. 6 is a high-level block diagram illustrating an example of a computer system 600 that can represent any of the devices described above, such as the electronic device 104 and the promotion system 110. In alternative embodiments, the computer system operates as a standalone device or can be connected ( e.g., networked) to other computer systems. In a networked deployment, the computer system can operate in the capacity of a server or a client computer in a client-server network environment, or as a peer computer in a peer-to-peer ( or distributed) network environment. The computer system 600 can be a server computer, a client computer, a personal computer (PC), a mobile electronic user device, a tablet PC, a laptop computer, column 21 lines 15-30, note: The software or firmware to implement the techniques introduced here may be stored on a machine-readable storage medium and may be executed by one or more general purpose or special-purpose programmable microprocessors. As used herein, a "computer-readable medium" or  "machine-readable medium" includes any mechanism that can store information in a form accessible by a machine (i.e., a machine may be, for example, a computer, network device, cellular phone, personal digital assistant (PDA), manufacturing tool, any device with one or more processors, etc.).  For example, a machine-accessible medium includes recordable/ non-recordable media ( e.g., read-only memory (ROM), random access memory (RAM), magnetic disk storage media, optical storage media; flash memory devices, nonvolatile (NV) storage, etc.). 
	receiving, from a digital wallet application executing on a mobile computing device of the cardholder, consent from the cardholder to enroll in an incentive service; (see Column 7 lines 55- column 8 line 14 and column 17 lines 44-47. 
	Column 7 lines 55- column 8 line 14, note: In some embodiments, the promotion system can identify all other past purchases of the customer 103 by using the payment card number of the payment card 106. According to such embodiments, the customer 103 is required to have an account with the promotion system 110 ("promotion service account") before the promotion system 110 can identify the past purchases In some embodiments, the promotion service account is created by the customer 103 going through a registration process with the promotion system 110. In such embodiments, the customer 103 can register using a mobile application or an online website to communicate with the promotion system 110. In some embodiments, the promotion service account is created automatically for the customer 103 the first time the customer 103 utilizes the payment card 106 at a point-of-sale (POS) device that is associated with the promotion system 110 (e.g., the electronic device 104). Once the promotion service 
	storing, in response to the received consent, cardholder data in a database; (see column 10 lines 19-28, note: In the embodiment illustrated in FIG. 2, the promotion system 200 also includes a user account database 204, a financial account database 206, and a transaction history database 208, all of which operate as storage for various data utilized by the promotion system 200 in facilitating the generation and processing of promotions ( e.g., data associated with a set of factors that are correlated to determine the what, when, where, and how to generate the promotion). Other configurations are also possible in other embodiments).
	receiving, from a merchant portal executing on respective merchant computing devices, respective affiliate agreement information from a plurality of merchants to enroll the plurality of merchants in the incentive service; (see column 13 lines 23-58 and column 21 lines 5-15.
	Column 13 lines 23-58, note: At block 302 of FIG. 3, the promotion system establishes a relationship between multiple merchants for the generation and processing of promotions ("promotion relationship"). The established relationship can be, for example, one factor of a set of factors considered by the promotion system when 
	storing, in response to the received respective affiliate information agreements, respective merchant data and predetermined geofenced areas for each of the plurality of merchants in a database; (see column 10 lines 19-28, column 13 lines 25-44, and column 5 lines 43- column 6 lines 21.
	Column 10 lines 19-28, note: In the embodiment illustrated in FIG. 2, the promotion system 200 also includes a user account database 204, a financial account database 206, and a transaction history database 208, all of which operate as storage for various data utilized by the promotion system 200 in facilitating the generation and processing of promotions (e.g., data associated with a set of factors that are correlated to determine the what, when, where, and how to generate the promotion). Other configurations are also possible in other embodiments; column 13 lines 25-44, note: The established relationship can be, for example, one factor of a set of factors considered by the promotion system when generating the promotion. In some embodiments, the promotion system provides an interface that allows different merchants to connect with one another to establish the promotion relationships. In some embodiments, the different merchants can choose to establish the promotion relationships between specific merchants with merchant locations that are geographically proximate ( e.g., two franchise merchants with stores that are located in 
110 can then correlate various data associated with one or more factors in a set of factors to decide the "what, when, where, and how" for generating the promotion. The set of factors can include, for example, a spending trend, a predetermined distance within a geographical location (e.g., within a 5 mile radius), a specified low-customer-volume time of day to send out the promotions (e.g., predicted off-peak hours for a merchant), a current time of day at which a current transaction takes place ("timestamp") (e.g., a merchant currently experiencing low customer volume is promoted), the demographics of target customers (e.g., teenagers, males between 22-30, working professionals, shoe aficionados, etc.), the target item(s) to offer in the promotion (e.g., particular items are promoted based on an inventory surplus), promotional value of the promotion ( e.g., dollar amount, percentage, or free item), the selected set of merchants that have requested for the service from the promotion 
In some embodiments, the particular merchant can request, or specify, promotion criteria to be taken into consideration by the promotion system 110 for generating the promotion. For example, the particular merchant can specify the target customer demographics desired by the particular merchant (e.g., teenagers, males between 22-30, working professionals, shoe aficionados, etc.), the target item(s) that the particular merchant is willing to offer a promotion, the promotional value, the specified time of low customer volume ( e.g., unusually slow traffic between the hours of 10 AM and 2 PM), the target merchant location (e.g., a merchant has different coffee shop locations). The promotion system 110 can then correlate various data associated with the promotion criteria to decide the "what, when, where, and how" for generating the promotion. In some embodiments, the promotion system 110 incorporates the promotion criteria received from all merchants in the set of selected merchants as factors in its own set of factors to generate the promotion). 
receiving, in real time from the multi-party payment processing network, a plurality of payment-by-card transactions, wherein the plurality of payment-by-card transactions are initiated from a plurality of geographic locations; (see column 5 lines 10-14, column 4 lines 7-12, column 4 lines 26-29, and column 9 lines 21-32.
	Column 5 lines 10-14, note: The promotion system 110 enables a promotion service to 10 offer a set of selected merchants the capability to place customized promotions, as an advertisement means for their businesses, in transaction receipts of customers of other merchants.; column 4 line 7-12, note: Although the example use 
	identifying, in real time with the at least one host computing device, from the plurality of payment-by-card transactions using the cardholder data and the merchant data from a database, a first payment-by-card transaction, wherein the first payment-by-card transaction was initiated between an enrolled cardholder and a first enrolled merchant of the plurality of merchants; determining, from a database, the respective predetermined geofenced area corresponding to the first enrolled merchant; identifying, from a database and in real time for the first payment-by-card transaction, at least one affiliated merchant of the first enrolled merchant, wherein the at least one affiliated merchant is located in the  predetermined geofenced area of the first enrolled merchant; sending, in real time and in response to identifying the at least one affiliated merchant, an affiliate incentive offer for the at least one affiliated merchant to the digital wallet application on the mobile computing device of the enrolled cardholder; (see column 9 lines 21-32 and column 2 lines 29-64. 
	Column 9 lines 21-32, note: Once the promotion system 110 has analyzed the data associated with the set of factors, the promotion system 110 selects a second merchant, e.g., second merchant 102A based on the analysis. The promotion system 110 then generates a promotion 124A that promotes the second merchant, where the promotion 124A can be used in a transaction with the second merchant. In particular, the promotion system 110 generates a receipt 123 for the first purchase transaction 121 and includes the generated promotion 124A in that receipt 123 for the customer 103. The receipt 123 can be in a paper form or an electronic form (e.g., email or mobile application). In some embodiments, the promotion 124A is generated to be included in a message other than a receipt 123, e.g., a follow-up survey, for example, sent in an email to the customer 103 after the first transaction; and column 2 lines 29-64, note: In some embodiments, the promotion system determines the spending trend by identifying the specific purchase in the first transaction (e.g., coffee) and an identifier associated
with the customer, such as the payment card number of the card used in the first transaction. The promotion system further identifies a time ("timestamp") at which the first transaction occurs. Using the payment card number, the promotion system identifies all other past purchases of the customer. The promotion system correlates these past purchases with the current purchase item based on the timestamp to determine the customer's spending trend. For example, the promotion system 
The receipt can be in a paper form or an electronic form (e.g., email or mobile application). The promotion system forwards the receipt with the promotion to the customer at the first merchant location (e.g., coffee shop location) to incentivize a visit to the second merchant location (e.g., flower shop location two blocks away). The promotion can be specific to a product or service offered by the second merchant (e.g., 20% off sunflowers) or it can be specific to just the second merchant (e.g., 20% off anything sold by the second merchant). Further, the promotion can include a time incentive where the promotional value decreases with the passage of time ( e.g., 20% if redeemed within the next 30 min. and 10% if redeemed within the next hour).  
	identifying, with the at least one host computing device, a second payment-by-card transaction processed over the multi-party payment processing network between the enrolled cardholder and the at least one affiliated merchant; and dynamically determining, in response to identifying the second payment-by-card transaction, an affiliate fee payable from the at least one affiliated merchant to the first enrolled merchant (see column 3 lines 54-61 and column 16 lines 53-57.
	Column 3 lines 54-61, note: In some embodiments, the promotion system can further determine a portion of the payment for a purchase made at the second merchant 
	While Brock clearly teaches storing the information for performing the credit card implemented coupon referral system in databases (see column 10 lines 12-27), Brock does not expressly teach that all this information could be combined into one database. 
	However, Jones which is in the art of providing advertisement recommendations (see abstract and Figures 5-6) teaches that all this information could be combined into one database (see paragraph 0047, note: It will be apparent to a person skilled in the art that numerous such variations may be employed for storing data such as the user profiles, behavioral characteristics, and status information, wherein such data or parts thereof may be combined into a single database or distributed over multiple databases without deviating from the spirit and scope of the present invention). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Brock with the aforementioned teachings from Jones with the motivation of performing a common computer element of data may be stored in one or more multiple databases (see Jones 
As per claim 12, Brock teaches 
	further comprising processing the affiliate fee over the multi-party payment processing network (see column 3 lines 54-61 and column 16 lines 53-57.
	Column 3 lines 54-61, note: In some embodiments, the promotion system can further determine a portion of the payment for a purchase made at the second merchant location in response to a promotion, and distribute that portion to the first merchant, e.g., as a business practice that benefits both merchants. The promotion system, in exchange, can receive a facilitation fee from both the first and second merchants for generating and processing the promotion; and column 16 lines 53-57, note: In particular, the promotion system can facilitate all transactions that take place on POS devices of various merchants ( e.g., merchants that render different products and/or services from one another), in exchange for a service fee from the respective merchant(s)). 
As per claim 13, Brock teaches
further comprising dynamically determining the affiliate fee based on at least one of: a time interval between the  first payment-by-card transaction and the second payment-by-card transaction, a geographic distance between the first enrolled merchant and the at least one affiliated merchant, or a market segment of the  first payment-by-card transaction  and the second payment-by-card transaction (see column 18 lines 49-64 and column 3 lines 54-61

As per claim 14, Brock teaches
	further comprising: enrolling cardholders; (see Column 7 lines 55- column 8 line 14 and column 17 lines 44-47. 

	enrolling merchants; and accepting dynamic affiliate merchant fee parameters (see column 13 lines 23-58, column 21 lines 5-15, and column 6 lines 31-52.

Merchant B with $50 purchase at Merchant A."). 
As per claim 15,  Brock teaches
	further comprising retrieving dynamic affiliate merchant fee parameters within a predetermined geofenced area around the location of the first enrolled merchant (see column 2 lines 43-64, note: In some embodiments, the promotion system determines the spending trend by identifying the specific purchase in the first transaction (e.g., coffee) and an identifier associated with the customer, such as the payment card number of the card used in the first transaction. The promotion system further identifies a time ("timestamp") at which the first transaction occurs. Using the payment card number, the promotion system identifies all other past purchases of the customer. The promotion system correlates these past purchases with the current purchase item based on the timestamp to determine the customer's spending trend. For example, the promotion system determines that on Sunday mornings, the customer typically purchases flowers after purchasing coffee. Once the promotion system has identified the spending trend, it selects, from a specified group of merchants, a second merchant that (a) is located within a specified distance from the geographical location of the first merchant location and (b) provides products and/or services correlating to the spending trend of the customer. The promotion system then generates a promotion for that second merchant and includes that promotion in a receipt for the first transaction. The receipt can be in a paper form or an electronic form (e.g., email or mobile application). The promotion system forwards the receipt with the promotion to the customer at the first merchant 
As per claim 16, Brock teaches
further comprising: determining a location of the enrolled cardholder: and selecting a location-based affiliate incentive offer to send as the affiliate incentive offer for the at least one affiliated merchant to the enrolled cardholder (see column 2 lines 43-64 and column 4 lines 54-61
	Column 2 lines 43-64, note: In some embodiments, the promotion system determines  the spending trend by identifying the specific purchase in the first transaction (e.g., coffee) and an identifier associated with the customer, such as the payment card number of the card used in the first transaction. The promotion system further identifies a time ("timestamp") at which the first transaction occurs. Using the payment card number, the promotion system identifies all other past purchases of the customer. The promotion system correlates these past purchases with the current purchase item based on the timestamp to determine the customer's spending trend. For example, the promotion system determines that on Sunday mornings, the customer typically purchases flowers after purchasing coffee. Once the promotion system has 
As per claim 17, Brock teaches
wherein sending an affiliate incentive offer for the at least one affiliated merchant to the enrolled cardholder comprises sending the affiliate incentive offer to the digital wallet application executing on the mobile computing device at the determined location of the enrolled cardholder while the enrolled cardholder is located at the determined location (see column 4 lines 46-57, column 8 lines 15-39, and column 17 lines 37-47. 
	Column 4 lines 46-57, note: FIG. 1 is a flow diagram illustrating a process 100 for facilitating the generation and processing of a customized promotion based on a set of one or more factors to incentivize customer business between multiple merchants. The
50 factors can include, for example, a geographical location, a spending trend, and promotion criteria associated with a selected set of customers. As illustrated, the process 100 includes a first merchant 101 at a first location 120, a second merchant 102 at a second location 130, a customer 103 at the 55 first location 120, an electronic device 104 at the first location, and a promotion system 110. Other examples and/or configurations are also possible; column 8 lines 15-39, note: Once the promotion system 110 has identified the spending trend, it selects a geographically proximate merchant that provides products and/or services correlated to the spending trend of the customer 103. In some embodiments, the promotion system 110 first identifies all geographically proximate merchants, such as merchants 102A-102N ( where A is an integer of" l" and N is an integer greater than 1 ). The promotion system 110 can then filter the list of available merchants 102A-102N based on varying factors associated with the geographical location, the spending trend, or a combination thereof.
In some embodiments, the promotion system 110 filters the list of available merchants based on a predetermined distance of the geographical location. The predetermined distance can be another factor in the set of factors utilized by the promotion system 110 to generate the promotion, where the predetermined can be specified by a merchant or 
As per claim 18, Brock teaches
wherein sending the affiliate incentive offer to the digital wallet application  comprises generating a notification message to the cardholder via a digital wallet service (see column 4 lines 46-57, column 8 lines 15-39, and column 17 lines 37-47. 
	Column 4 lines 46-57, note: FIG. 1 is a flow diagram illustrating a process 100 for facilitating the generation and processing of a customized promotion based on a set of one or more factors to incentivize customer business between multiple merchants. The
50 factors can include, for example, a geographical location, a spending trend, and promotion criteria associated with a selected set of customers. As illustrated, the 
In some embodiments, the promotion system 110 filters the list of available merchants based on a predetermined distance of the geographical location. The predetermined distance can be another factor in the set of factors utilized by the promotion system 110 to generate the promotion, where the predetermined can be specified by a merchant or by an administrator of the promotion system 110. For example, merchants located outside of a "5-mi radius" of the first merchant location 120 are filtered out from the list of available merchants. In another example, only merchants within "l city block" in each direction of the first merchant location 120 is selected. The filtered list of merchants, or selected set of merchants, is then utilized by the promotion system 110 in the generation of the promotion; and column 17 lines 37-47, note: The promotion system can transmit the receipt to the customer. In one example, the promotion system sends an email (with the receipt for the first transaction) to the customer (e.g., the customer's 
As per claim 19, Brock teaches A non-transitory computer readable medium that includes computer executable instructions for notifying a cardholder of a location-based affiliate merchant offer when making a payment card transaction with an enrolled merchant, wherein when executed by at least one host computing device having at least one processor in communication with a memory device and a multi-party payment processing system, the computer executable instructions cause the at least one host computing device to: (see Figure 1, column 20 lines 1-12, column 21 lines 15-30, and column 20 lines 35-43.
	Figure 1, note: multiple merchants in the system; column 20 lines 1-12, note: FIG. 6 is a high-level block diagram illustrating an example of a computer system 600 that can represent any of the devices described above, such as the electronic device 104 and the promotion system 110. In alternative embodiments, the computer system operates as a standalone device or can be connected ( e.g., networked) to other computer systems. In a networked deployment, the computer system can operate in the capacity of a server or a client computer in a client-server network environment, or as a peer computer in a peer-to-peer ( or distributed) network environment. The computer system 600 can be a server computer, a client computer, a personal computer (PC), a mobile electronic user device, a tablet PC, a laptop computer, column 21 lines 15-30, note: The software or firmware to implement the techniques introduced here may be stored on a machine-readable storage medium and may be executed by one or more general purpose or special-purpose programmable microprocessors. As used herein, a "computer-readable medium" or  "machine-readable medium" includes any mechanism that can store information in a form accessible by a machine (i.e., a machine may be, for example, a computer, network device, cellular phone, personal digital assistant (PDA), manufacturing tool, any device with one or more processors, etc.).  For example, a machine-accessible medium includes recordable/ non-recordable media ( e.g., read-only memory (ROM), random access memory (RAM), magnetic disk storage media, optical storage media; flash memory devices, nonvolatile (NV) storage, etc.; and column 20 lines 35-43, note: The one or more memories 604 can be or include one or more physical storage devices, which can be in the form of random access memory (RAM), read-only memory (ROM) (which can be erasable and programmable), flash memory, miniature hard disk drive, or other suitable type of storage device, or a combination of such devices. The one or more memor(ies) 604 can store data and instructions that configure the processor( s) 601 to execute operations in accordance with the techniques described above).
	receive, from a digital wallet application executing on a mobile computing device of a cardholder, consent from the cardholder to enroll in an incentive service: (see Column 7 lines 55- column 8 line 14 and column 17 lines 44-47. 

store, in response to the received consent, cardholder data in a database: (see column 10 lines 19-28, note: In the embodiment illustrated in FIG. 2, the promotion system 200 also includes a user account database 204, a financial account database 
	receive, from a merchant portal executing on respective merchant computing devices, respective affiliate agreement information from a plurality of merchants to enroll the plurality of merchants in the incentive service; (see column 13 lines 23-58 and column 21 lines 5-15.
	Column 13 lines 23-58, note: At block 302 of FIG. 3, the promotion system establishes a relationship between multiple merchants for the generation and processing of promotions ("promotion relationship"). The established relationship can be, for example, one factor of a set of factors considered by the promotion system when generating the promotion. In some embodiments, the promotion system provides an interface that allows different merchants to connect with one another to establish the promotion relationships. In some embodiments, the different merchants can choose to establish the promotion relationships between specific merchants with merchant locations that are geographically proximate ( e.g., two franchise merchants with stores that are located in the same downtown  area). In some embodiments, the promotion system can identify potential merchants to establish the relationships as recommendations displayed ( e.g., via the interface) to the different merchants ( e.g., to select and establish a promotion relationship). The potential other merchants can be geographically proximate merchants or those located in a different geographical area, but may, for example, offer services and/or goods that are complementary to the 
	store, in response to the received respective affiliate information agreements, respective merchant data and predetermined geofenced areas for each of the plurality of merchants in a database; (see column 10 lines 19-28, column 13 lines 25-44, and column 5 lines 43- column 6 lines 21.
	Column 10 lines 19-28, note: In the embodiment illustrated in FIG. 2, the promotion system 200 also includes a user account database 204, a financial account 

In some embodiments, the particular merchant can request, or specify, promotion criteria to be taken into consideration by the promotion system 110 for generating the promotion. For example, the particular merchant can specify the target customer demographics desired by the particular merchant (e.g., teenagers, males between 22-30, working professionals, shoe aficionados, etc.), the target item(s) that the particular merchant is willing to offer a promotion, the promotional value, the specified time of low customer volume ( e.g., unusually slow traffic between the hours of 10 AM and 2 PM), the target merchant location (e.g., a merchant has different coffee shop locations). The promotion system 110 can then correlate various data associated with the promotion 
receive, in real time from the multi-party payment processing network, a plurality of payment-by-card transactions, wherein the plurality of payment-by-card transactions are initiated from a plurality of geographic locations; (see column 5 lines 10-14, column 4 lines 7-12, column 4 lines 26-29, and column 9 lines 21-32.
	Column 5 lines 10-14, note: The promotion system 110 enables a promotion service to 10 offer a set of selected merchants the capability to place customized promotions, as an advertisement means for their businesses, in transaction receipts of customers of other merchants.; column 4 line 7-12, note: Although the example use case provided above uses a payment card number of a customer's payment card as an identifier according to the embodiment described above, in other embodiments, an identifier other than the payment card number may be used to determine the spending trend of the customer; column 4 lines 26-29, note: A payment card is a specific type of payment object. Other types of payment objects, such as a proxy card or a mobile payment application, can be utilized with the disclosed technology; column 9 lines 21-32, note: Once the promotion system 110 has analyzed the data associated with the set of factors, the promotion system 110 selects a second merchant, e.g., second merchant 102A based on the analysis. The promotion system 110 then generates a promotion 124A that promotes the second merchant, where the promotion 124A can be used in a transaction with the second merchant. In particular, the promotion system 110 
identify, in real time, from the plurality of payment-by-card transactions using the cardholder data and the merchant data from a database, a  first payment-by-card transaction, wherein the first payment-by-card transaction was initiated between the enrolled cardholder and a first enrolled merchant of the plurality of merchants; determine, from a database, the respective predetermined geofenced area corresponding to the first enrolled merchant; identify, from a database and in real time for the first payment-by-card transaction, at least one affiliated merchant of the first enrolled merchant, wherein the at least one affiliated merchant is located in the predetermined geofenced area of the first enrolled merchant; send, in real time and  in response to identifying the at least one affiliated merchant , an affiliate incentive offer for the at least one affiliated merchant to the digital wallet application executing on the mobile computing device of the enrolled cardholder; (see column 9 lines 21-32 and column 2 lines 29-64. 
	Column 9 lines 21-32, note: Once the promotion system 110 has analyzed the data associated with the set of factors, the promotion system 110 selects a second merchant, e.g., second merchant 102A based on the analysis. The promotion system 110 then generates a promotion 124A that promotes the second merchant, where the promotion 124A can be used in a transaction with the second merchant. In particular, 
with the customer, such as the payment card number of the card used in the first transaction. The promotion system further identifies a time ("timestamp") at which the first transaction occurs. Using the payment card number, the promotion system identifies all other past purchases of the customer. The promotion system correlates these past purchases with the current purchase item based on the timestamp to determine the customer's spending trend. For example, the promotion system determines that on Sunday mornings, the customer typically purchases flowers after purchasing coffee. Once the promotion system has identified the spending trend, it selects, from a specified group of merchants, a second merchant that (a) is located within a specified distance from the geographical location of the first merchant location and (b) provides products and/or services correlating to the spending trend of the customer. The promotion system then generates a promotion for that second merchant and includes that promotion in a receipt for the first transaction.
The receipt can be in a paper form or an electronic form (e.g., email or mobile application). The promotion system forwards the receipt with the promotion to the 
	identify a second payment-by-card transaction processed over the multiparty payment processing network between the enrolled cardholder  and the at least one affiliated merchant; and dynamically determine, in response to identifying the second payment-by-card transaction, an affiliate fee payable from the at least one affiliated merchant to the first enrolled merchant (see column 3 lines 54-61 and column 16 lines 53-57.
	Column 3 lines 54-61, note: In some embodiments, the promotion system can further determine a portion of the payment for a purchase made at the second merchant location in response to a promotion, and distribute that portion to the first merchant, e.g., as a business practice that benefits both merchants. The promotion system, in exchange, can receive a facilitation fee from both the first and second merchants for generating and processing the promotion; and column 16 lines 53-57, note: In particular, the promotion system can facilitate all transactions that take place on POS devices of various merchants ( e.g., merchants that render different products and/or services from one another), in exchange for a service fee from the respective merchant(s)). 

	However, Jones which is in the art of providing advertisement recommendations (see abstract and Figures 5-6) teaches that all this information could be combined into one database (see paragraph 0047, note: It will be apparent to a person skilled in the art that numerous such variations may be employed for storing data such as the user profiles, behavioral characteristics, and status information, wherein such data or parts thereof may be combined into a single database or distributed over multiple databases without deviating from the spirit and scope of the present invention). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Brock with the aforementioned teachings from Jones with the motivation of performing a common computer element of data may be stored in one or more multiple databases (see Jones paragraph 0047), when storing the information to be used in performing the credit card coupon referral method is known (see Brock column 10 lines 12-27). 
As per claim 21, Brock teaches 
	the computer executable instructions further causing the at least one host computing device to process the affiliate fee over the multi-party payment processing network (see column 3 lines 54-61 and column 16 lines 53-57.
	Column 3 lines 54-61, note: In some embodiments, the promotion system can further determine a portion of the payment for a purchase made at the second merchant location in response to a promotion, and distribute that portion to the first merchant, 
As per claim 22, Brock teaches
the computer executable instructions further causing the at least one host computing device to dynamically determine the affiliate fee based on at least one of: a time interval between the first payment-by-card transaction and the second payment-by-card transaction, a geographic distance between the first enrolled merchant and the at least one affiliated merchant, or a market segment of the first payment-by card transaction  and the second payment-by-card transaction (see column 18 lines 49-64 and column 3 lines 54-61
	Column 18 lines 49-64, note: In some embodiments, the promotion system identifies a 50 timestamp of the second transaction in order to determine the promotional value of the promotion. In such embodiments, the promotion is configured to decrease incrementally in promotional value in accordance with the passage of time. For example, the 10% can decrease to 5% if redeemed 55 more than 2 hours after the first transaction, and can decrease to 0% if more than 3 hours (i.e., "expired"). Such incremental decrease in value provides an incentive for the customer to visit the second 
As per claim 23, Brock teaches
the computer executable instructions further causing the at least one host computing device to: determine a location of the enrolled cardholder: and(see column 2 lines 43-64 and column 4 lines 54-61
	Column 2 lines 43-64, note: In some embodiments, the promotion system determines  the spending trend by identifying the specific purchase in the first transaction (e.g., coffee) and an identifier associated with the customer, such as the payment card number of the card used in the first transaction. The promotion system further identifies a time ("timestamp") at which the first transaction occurs. Using the payment card number, the promotion system identifies all other past purchases of the customer. The promotion system correlates these past purchases with the current 
select a location-based affiliate incentive offer to send as the affiliate incentive offer for the at least one affiliated merchant to the digital wallet application executing on the mobile computing device of the enrolled cardholder while the enrolled cardholder is located at the determined location (see column 4 lines 46-57, column 8 lines 15-39, and column 17 lines 37-47. 
	Column 4 lines 46-57, note: FIG. 1 is a flow diagram illustrating a process 100 for facilitating the generation and processing of a customized promotion based on a set of one or more factors to incentivize customer business between multiple merchants. The
50 factors can include, for example, a geographical location, a spending trend, and promotion criteria associated with a selected set of customers. As illustrated, the process 100 includes a first merchant 101 at a first location 120, a second merchant 102 at a second location 130, a customer 103 at the 55 first location 120, an electronic device 104 at the first location, and a promotion system 110. Other examples and/or configurations are also possible; column 8 lines 15-39, note: Once the promotion system 110 has identified the spending trend, it selects a geographically proximate merchant that provides products and/or services correlated to the spending trend of the customer 103. In some embodiments, the promotion system 110 first identifies all geographically proximate merchants, such as merchants 102A-102N ( where A is an integer of" l" and N is an integer greater than 1 ). The promotion system 110 can then filter the list of available merchants 102A-102N based on varying factors associated with the geographical location, the spending trend, or a combination thereof.
In some embodiments, the promotion system 110 filters the list of available merchants based on a predetermined distance of the geographical location. The predetermined .


Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a. 	Bradford (United States Patent Application Publication Number: US
2014/0032283) teaches an inventive and referral network to make a user purchase a product at another merchant while at a current merchant (see abstract and title)
	b. 	Ghosh et al. (United States Patent Application Publication Number: US 2015/0356659) teaches method and systems for providing merchant referrals to consumers one example is when one cafe is too busy providing other options (see abstract and Figure 6)
	c.	Zamer et al. (United States Patent Application Publication Number: US 2015/037681) teaches a referral system of referring a user from one merchant to another, where the first merchant gets a referral fee (see abstract) 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621